UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          5/7/2021
 Yutong Jin,

                                Plaintiff,
                                                            1:20-cv-09129 (MKV) (SDA)
                    -against-
                                                            ORDER
 Solomon Choi,

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

       The Court is in receipt of Plaintiff’s May 5, 2021 Letter regarding several subpoenas she

has served or would like to serve in this action. (Pl.’s 5/5/2021 Letter, ECF No. 65.) Plaintiff

suggests that the Court’s prior Orders are inconsistent because one of the April 23, 2021 Orders

(ECF No. 53) stated that she should think carefully about the necessity of a subpoena and the

May 4, 2021 Order (ECF No. 64) stated that a subpoena was unnecessary. However, these Orders

dealt with different issues. The April 23, 2021 Order addressed Plaintiff’s statement that she

wished to subpoena phone recordings from Columbia University (“Columbia”) regarding whether

Defendant had authorized Columbia to release his medical records to Plaintiff. (See Pl.’s

4/22/2021 Letter, ECF No. 50; 4/23/2021 Memo Endorsement, ECF No. 53.) The May 4, 2021

Order, on the other hand, addressed Plaintiff’s desire to subpoena Defendant’s STI and

laboratory testing results from Columbia. (See Pl.’s Requests, ECF Nos. 60 & 61; 5/4/2021 Order,

ECF No. 63.) The Court indicated that such a subpoena was unnecessary because Defendant has

been ordered to make diligent efforts to obtain any and all of Defendant’s STI test results for six
months prior to January 8, 2019 and to produce those records to Plaintiff. 1 Thus, there is no

inconsistency in the Court’s Orders.

       Next, Plaintiff suggests that she is being treated unfairly because, as a pro se litigant, she

lacks the power to issue subpoenas. The Court notes that, while Plaintiff cannot issue a subpoena,

Federal Rule of Civil Procedure 45 provides that the Clerk of Court “must issue a subpoena, signed

but otherwise in blank, to a party who requests it.” Fed. R. Civ. P. 45. Therefore, the fact that

Plaintiff is proceeding pro se does not inhibit her use of subpoenas to seek appropriate discovery.

Nonetheless, there are limits on the use of subpoenas and Plaintiff, like all litigants, must comply

with the requirements of Rule 45. Among other things, a party responsible for issuing and serving

a subpoena “must take reasonable steps to avoid imposing undue burden or expense on a person

subject to the subpoena.” Fed. R. Civ. P. 45(d)(1).

       Here, the Court ordered Defendant to produce his STI results to Plaintiff for the relevant

time period, which, under the circumstances, appears to the Court to be the most efficient way

to get the records to Plaintiff. Plaintiff appears to be concerned that Defendant may withhold

records or somehow interfere with the records she receives. However, Defendant is represented

by counsel and the Court may rely on representations made by counsel, as an officer of the Court,

regarding the completeness of the production. See, e.g., Greer v. Carlson, No. 20-CV-05484 (LTS)

(SDA), 2020 WL 7028922, at *3 (S.D.N.Y. Nov. 29, 2020) (“courts often rely upon statements made

by counsel”) (citing cases). Accordingly, it is hereby Ordered as follows:




1
  While Plaintiff’s proposed subpoena seeks records through January 12, 2021, the Court has limited the
time period for Defendant’s medical records to six months prior to January 8, 20219, the date of the
incident at issue in this case. (See 1/12/2021 Order, ECF No. 18; 4/23/2021 Order, ECF No. 51.)


                                                  2
     1. Defendant shall provide to Plaintiff a full and complete set of the STI testing records

         received from Columbia within two business days of receipt, along with a certification

         by Defendant’s counsel that the produced records are copies of the exact records

         received from Columbia.

     2. No later than May 14, 2021, Defendant shall file a letter regarding the status of the

         production or, if Defendant has not received the records from Columbia, the status of

         his efforts to obtain them.

SO ORDERED.

DATED:        New York, New York
              May 7, 2021

                                              ______________________________
                                              STEWART D. AARON
                                              United States Magistrate Judge




                                             3
